         Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 1 of 25



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 _____________________________________
                                                     )
 HEALTHY GULF, et al.,                               )
                                                     )
                   Plaintiffs,                       )
                                                     )    No. 1:19-cv-707
                   vs.                               )
                                                     )
  DAVID BERNHARDT, et al.,                           )
                                                     )
              Defendants.                            )
 _____________________________________


                  DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 8, David Bernhardt, in his official capacity as

Secretary of the U.S. Department of the Interior; Joseph R. Balash, in his official capacity as the

Assistant Secretary for Land and Minerals Management; the U.S. Department of Interior; and the

Bureau of Ocean Energy Management (“BOEM”) (collectively, “Defendants”) hereby respond

to the allegations contained in the Complaint, ECF No. 1, filed by Healthy Gulf, et al.

(“Plaintiffs”).

                         RESPONSES TO COMPLAINT ALLEGATIONS

        The paragraph numbers, headings, and subheadings in this Answer correspond to the

paragraph numbers, headings, and subheadings in Plaintiffs’ Complaint. Defendants do not

specifically respond to the section headings included in the Complaint, but to the extent those

headings expressly or implicitly include allegations, Defendants deny those allegations.




                                                 1
         Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 2 of 25



                                        INTRODUCTION

       1.      The allegations in Paragraph 1 constitute Plaintiffs’ characterizations of this

lawsuit to which no response is required. To the extent a response may be required, Defendants

deny any violation of law and deny that Plaintiffs are entitled to any relief.

       2.      Defendants admit that the Gulf of Mexico is an ecologically rich area and is

economically important to coastal communities. The remaining allegations in Paragraph 2 are

otherwise too vague to permit a response. To the extent a response to the remaining allegations

may be required, Defendants deny those allegations.

       3.      Defendants deny the allegations in the first sentence of Paragraph 3. The

remaining allegations in Paragraph 3 are too vague to permit a response. To the extent a response

may be required, Defendants deny the allegations.

       4.      Defendants admit that in 2017 BOEM held the first lease sale scheduled in the

current Five Year Outer Continental Shelf (OCS) Leasing Program, which program includes up

to ten lease sales from August 2017 to March 2022 in the Gulf of Mexico, with each potential

lease sale area including all available lease blocks not subject to Congressional moratorium.

Defendants deny all remaining allegations in Paragraph 4.

       5.      Defendants admit that on January 30, 2019 the Assistant Secretary for Land and

Minerals Management signed a Record of Decision for Lease Sale 252 to be held on March 20,

2019. Defendants admit the allegations in the second sentence of Paragraph 5.

       6.      Defendants deny the allegations in Paragraph 6.

       7.      Defendants deny the allegations in Paragraph 7.

       8.      Defendants admit that Plaintiffs are currently challenging two other lease sales,

held in 2018 and that Defendant relied on the same Environmental Impact Statements in its



                                                  2
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 3 of 25



decision on those sales as in its decision on Lease Sale 252. Defendants deny the remaining

allegations in Paragraph 8.

       9.      Paragraph 9 constitutes a summary of Plaintiffs’ request for relief to which no

response is required. Defendants deny that Plaintiffs are entitled to relief.

                                 JURISDICTION AND VENUE

       10.     The allegations in Paragraph 10 are legal conclusions to which no response is

required.

       11.     The allegations in Paragraph 11 are legal conclusions to which no response is

required.

       12.     The allegations in Paragraph 12 are legal conclusions to which no response is

required.

                                             PARTIES

13.    Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations in Paragraph 13, and therefore Defendants deny the allegations.

14.    Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations in Paragraph 14, and therefore Defendants deny the allegations.

15.    Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations in Paragraph 15, and therefore Defendants deny the allegations.

16.    Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations in Paragraph 16, and therefore Defendants deny the allegations.

17.    Defendants admit that David Bernhardt is the Secretary of the Interior. The remaining

allegations in Paragraph 17 are legal conclusions to which no response is required.




                                                  3
         Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 4 of 25



18.    Defendants admit that Joseph R. Balash is the Assistant Secretary of the Interior for Land

and Minerals Management. The remaining allegations in Paragraph 18 are legal conclusions to

which no response is required.

19.    The allegations in Paragraph 19 are legal conclusions to which no response is required.

20.    The allegations in Paragraph 20 are legal conclusions to which no response is required.

                                 STATUTORY BACKGROUND

I.     NATIONAL ENVIRONMENTAL POLICY ACT

       21.     The allegations in Paragraph 21 characterize the National Environmental Policy

Act (NEPA), 42 U.S.C. §§ 4321 et seq., and the Council on Environmental Quality’s (CEQ)

regulations implementing NEPA, 40 C.F.R. §§ 1500.1 through 1508.28, which speak for

themselves and are the best evidence of their contents. Defendants deny any allegations

inconsistent with the plain language, context, or meaning of the statute or regulations.

       22.     The allegations in Paragraph 22 characterize Congressional intent, NEPA, and

CEQ’s regulations, all of which speak for themselves and are the best evidence of their contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of the

statute or regulations.

       23.     The allegations in Paragraph 23 characterize NEPA and CEQ’s regulations, which

speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute or regulations.

       24.     The allegations in Paragraph 24 characterize NEPA and CEQ’s regulations, which

speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute or regulations.




                                                 4
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 5 of 25



       25.     The allegations in Paragraph 25 characterize NEPA and CEQ’s regulations, which

speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute or regulations.

       26.     The allegations in Paragraph 26 characterize NEPA, CEQ’s regulations, and

guidance relating to them, which speak for themselves and are the best evidence of their

contents. Defendants deny any allegations inconsistent with the plain language, context, or

meaning of the statute, regulations, or guidance.

       27.     The allegations in Paragraph 27 characterize NEPA and CEQ’s regulations, which

speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute or regulations.

       28.     The allegations in Paragraph 28 characterize NEPA and CEQ’s regulations, which

speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute or regulations.

       29.      The allegations in Paragraph 29 characterize NEPA and CEQ’s regulations,

which speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute or regulations.

       30.     The allegations in Paragraph 30 characterize NEPA and CEQ’s regulations, which

speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute or regulations.

       31.     The allegations in Paragraph 31 characterize NEPA and CEQ’s regulations, which

speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute or regulations.




                                                    5
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 6 of 25



II.    OUTER CONTINENTAL SHELF LANDS ACT

       32.     The allegations in Paragraph 32 characterize the Outer Continental Shelf Lands

Act (OCSLA) and Proclamation No. 5030, 48 Fed. Reg. 10,605 (Mar. 14, 1983), which speak for

themselves and are the best evidence of their contents. Defendants deny any allegations

inconsistent with the plain language, context, or meaning of the statute or proclamation.

       33.     The allegations in Paragraph 33 characterize Public Law No. 95-373, amending

OCSLA, which speaks for itself and is the best evidence of its contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the statute.

       34.     The allegations in Paragraph 34 characterize OCSLA, which speaks for itself and

is the best evidence of its contents. Defendants deny any allegations inconsistent with the plain

language, context, or meaning of the statute.

       35.     The allegations in Paragraph 35 characterize OCSLA, which speaks for itself and

is the best evidence of its contents. Defendants deny any allegations inconsistent with the plain

language, context, or meaning of the statute.

       36.     The allegations in Paragraph 36 characterize OCSLA, which speaks for itself and

is the best evidence of its contents. Defendants deny any allegations inconsistent with the plain

language, context, or meaning of the statute.

       37.     The allegations in Paragraph 37 purport to characterize OCSLA and the

regulations implementing it at 30 C.F.R. part 250, which speak for themselves and are the best

evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of the statute or regulations.




                                                 6
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 7 of 25



       38.     The allegations in Paragraph 38 characterize OCSLA, which speaks for itself and

is the best evidence of its contents. Defendants deny any allegations inconsistent with the plain

language, context, or meaning of the statute or regulations.

       39.     The allegations in Paragraph 39 characterize OCSLA and the regulations

implementing it at 30 C.F.R. parts 250 and 550, which speak for themselves and are the best

evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of the statute or regulations.

       40.     The allegations in Paragraph 40 characterize OCSLA and the regulation

implementing it at 30 C.F.R. § 556.304, which speak for themselves and are the best evidence of

their contents. Defendants deny any allegations inconsistent with the plain language, context, or

meaning of the statute or regulations.

       41.     The allegations in Paragraph 41 characterize OCSLA and the regulation

implementing it at 30 C.F.R. § 556.308(a), which speak for themselves and are the best evidence

of their contents. Defendants deny any allegations inconsistent with the plain language, context,

or meaning of the statute or regulation.

       42.     The allegations in Paragraph 42 characterize OCSLA and the regulations

implementing it at 30 C.F.R. part 556, which speak for themselves and are the best evidence of

their contents. Defendants deny any allegations inconsistent with the plain language, context, or

meaning of the statute or regulations.

III.   ADMINISTRATIVE PROCEDURE ACT

       43.     The allegations in Paragraph 43 characterize the Administrative Procedure Act

(APA), 5 U.S.C. §§ 551, et seq., which speaks for itself and is the best evidence of its contents.




                                                 7
            Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 8 of 25



Defendants deny any allegations inconsistent with the plain language, context, or meaning of the

statute.

           44.   The allegations in Paragraph 44 characterize the APA, which speaks for itself and

is the best evidence of its contents. Defendants deny any allegations inconsistent with the plain

language, context, or meaning of the statute.

           45.   The allegation in Paragraph 45 is a legal conclusion to which no response is

required. To the extent that a response may be required, Defendants deny the allegations.

                                    STATEMENT OF FACTS

           46.   Defendants admit that the Gulf of Mexico is an aesthetic, economic, and

environmental resource to the five Gulf Coast states and the nation. Defendants admit that the

Gulf of Mexico supports biodiverse tropical and temperate ecosystems. The remaining

allegations in Paragraph 46 are too vague to permit a response. To the extent a response may be

required, Defendants deny the vague allegations.

           47.   Defendants admit that the Gulf of Mexico is home to a variety of species and

habitats.

           48.   The allegations in Paragraph 48 characterize the legal status of species under the

Endangered Species, which speaks for itself and is the best evidence of its contents. Defendants

deny any allegations inconsistent with the plain language, context, or meaning of the statute or

the legal status conferred on any species in the Gulf of Mexico.

           49.   Defendants admit that commercial fishing and tourism contribute to the

economies of the Gulf Coast States, the remaining allegations in Paragraph 49 are too vague to a

permit a response. To the extent a response may be required, Defendants deny the allegations.




                                                  8
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 9 of 25



       50.     The allegations in Paragraph 50 are too vague to permit a response. To the extent

a response may be required, Defendants deny the allegations.

       51.     Defendants admit that oil and gas lessees conduct numerous activities including

those listed in the second sentence of Paragraph 51. The remaining allegations in Paragraph 51

are Plaintiffs’ characterizations and are too vague to formulate a response. To the extent a

response is required, Defendants deny the allegations.

       52.     Defendants admit that oil and gas lessee activities can result in vessel strikes,

noise, oil spills, marine debris, and other water pollution. The remaining allegations in Paragraph

52 are too vague to permit a response. To the extent a response may be required, Defendants

deny them.

       53.     The allegations in Paragraph 53 characterize a judicial opinion, which speaks for

itself and is the best evidence of its contents. Defendants deny the allegations to the extent they

are inconsistent with the plain language, context, or meaning of the opinion cited.

       54.     Defendants admit the allegations in Paragraph 54.

       55.     Defendants admit that the Deepwater Horizon well remained uncapped for 87

days, admit that the Multisale EIS and 2018 Supplemental EIS included an estimated a release

volume of 4.9 million barrels, and aver that the United States District Court for the Eastern

District of Louisiana calculated a release volume of 4 million barrels. Defendants deny the

remaining allegations in Paragraph 55.

       56.     Defendants admit the allegations in Paragraph 56.

       57.     The allegations in Paragraph 57 quote an Environmental Impact Statement and

Natural Resource Damage Assessment, which speaks for itself and is the best evidence of its




                                                  9
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 10 of 25



contents. Defendants deny any allegations inconsistent with the plain language, context, or

meaning of the document.

       58.     Defendants admit that the Deepwater Horizon Oil Spill caused death or injury to

individual animals, harmed habitats, and harmed ecosystems. The allegations in Paragraph 58 are

otherwise too vague to formulate a response. To the extent a response is required, Defendants

deny the remaining allegations.

       59.     Defendants admit some harms from the Deepwater Horizon Oil Spill persisted as

of the date Plaintiffs filed their complaint. Defendants deny that all harms persist.

       60.     Defendants admit that oil and gas operations occasionally experience accidents,

spill oil and otherwise cause environmental impacts, but Defendants deny that these experiences

are daily. Defendants admit that oil and gas lessees reported to BSEE 2 fatalities in 2016, 1

fatality in 2015, and 2 in 2014. Defendants lack sufficient information to form a belief about the

total number of oil and chemical spills reported to the U.S. Coast Guard. Defendants deny any

remaining allegations.

       61.     Defendants admit the allegations in Paragraph 61.

       62.     The allegations in Paragraph 62 are too vague to permit a response. To the extent

a response may be required, Defendants deny the allegations.

       63.     Defendants admit that oil and gas development in the Gulf, and the burning of oil

and gas produced in the Gulf, contributes to emissions linked to climate change. Defendants

admit that in the 2017-2022 Program EIS BOEM estimated downstream emissions from oil and

gas produced as a result of the ten scheduled Gulf of Mexico lease sale to be approximately 125

million metric tons of carbon dioxide equivalent. The remaining allegations of Paragraph 63 are

too vague to formulate a response and, on that basis, Defendants deny them.



                                                 10
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 11 of 25



       64.     Defendants admit that BSEE has promulgated several rules since April 2010.

Defendants deny the allegations in Paragraph 64 to the extent that they are inconsistent with the

source, purpose, or effect of any particular rule, which speaks for itself.

       65.     The first two sentences of Paragraph 65 characterize the contents of a rule

published in the Federal Register, 81 Fed. Reg. 25, 888 (Apr. 29, 2016), which speaks for itself

and is the best evidence of its contents. Defendants deny any allegations inconsistent with the

plain language, context, or meaning of the Federal Register publication. The third sentence of

Paragraph 65 is too vague to permit a response. To the extent a response may be required,

Defendants deny the third sentence of Paragraph 65.

       66.     The first two sentences of Paragraph 66 characterize the contents of a rule

published in the Federal Register, 81 Fed. Reg. 61,834 (Sept. 7, 2016), which speaks for itself

and is the best evidence of its contents. Defendants deny any allegations inconsistent with the

plain language, context, or meaning of the Federal Register publication. The third sentence of

Paragraph 66 is too vague to permit a response. To the extent a response may be required,

Defendants deny the third sentence of Paragraph 66.

       67.     The allegations in Paragraph 67 quote from and characterize the contents of

Executive Order 13,783, which speaks for itself and is the best evidence of its contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of the

Executive Order.

       68.     The allegations in Paragraph 68 characterize Secretary’s Order 3350, which

speaks for itself and is the best evidence of its contents. Defendants deny any allegations

inconsistent with the plain language, context, or meaning of the Secretary’s Order.

       69.     Defendants deny the allegations in Paragraph 69.



                                                 11
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 12 of 25



       70.       Defendants admit that BSEE sent a draft of the proposed Well Control Rule in

December 2017 to the Office of Management and Budget for review. Defendants deny the

remaining allegations in Paragraph 70, which purport to characterize the contents of that

proposed rule.

       71.       Defendants admit that BSEE published a proposed rule on December 29, 2017,

and admit that Plaintiffs and others submitted comments regarding that rule. The remaining

allegations in Paragraph 71 purport to characterize the proposed rule and the public comments

submitted to BSEE in response to the proposed rule, which speak for themselves and are the best

evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of the proposed rule and comments. Defendants deny all remaining

allegations in Paragraph 71.

       72.       Defendants admit that BSEE published a final Production Safety Systems Rule in

2018, but deny all remaining allegations in Paragraph 72.

       73.       Defendants admit that BSEE published a proposed rule on May 11, 2018. The

remaining allegations of Paragraph 73 purport to characterize the contents of the proposed rule,

which speaks for itself and is the best evidence of its contents. Defendants deny any allegations

inconsistent with the plain language, context, or meaning of the proposed rule notice.

       74.       Defendants admit the allegations in the first sentence of Paragraph 74.

Defendants deny the allegations in the second sentence of Paragraph 74.

       75.       Defendants deny the allegations in Paragraph 75.

       76.       The allegations in Paragraph 76 are too vague to permit a response. To the extent

a response may be required, Defendants deny the allegations.




                                                 12
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 13 of 25



       77.      The allegations in Paragraph 77 are too vague to provide a response. To the extent

a response may be required, Defendants deny the allegations.

       78.      Defendants admit the allegations in Paragraph 78.

       79.      Defendants admit the allegations in Paragraph 79.

       80.      The first sentence of Paragraph 80 characterizes BOEM’s Federal Register Notice

relating to the 2017–2022 Proposed Program, 82 Fed. Reg. 14881 (Mar. 18 2016), which speaks

for itself and is the best evidence of its contents. Defendants deny any allegations inconsistent

with the plain language, context, or meaning of that document. Defendants deny all remaining

allegations.

       81.      Defendants admit the allegations in Paragraph 81.

       82.      Defendants deny Plaintiffs’ characterization—applied throughout the

Complaint—that the second EIS identified in the first sentence of Paragraph 82 (for Gulf of

Mexico lease sales) was a “programmatic EIS.” Defendants admit all other allegations in

Paragraph 82.

       83.      Defendants admit the allegations in the first sentence of Paragraph 83. The

second sentence of Paragraph 83 characterizes various public comments submitted on three EISs,

which speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of those comments.

Defendants deny any failure to disclose, evaluate, or consider relevant factors, deny the existence

of any problems with their analyses, and deny problems with their consideration of available

mitigation.

       84.      The allegations in Paragraph 84 purport to characterize the draft programmatic

EIS for the 2017–2022 Program, which speaks for itself and is the best evidence of its contents.



                                                 13
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 14 of 25



Defendants deny any allegations inconsistent with the plain language, context, or meaning of that

EIS.

       85.     Defendants admit the allegations in Paragraph 85.

       86.     The allegations in Paragraph 86 purport characterize the Proposed Final Program

and the Record of Decision for the 2017–2022 OCS Oil and Gas Leasing Program, which speak

for themselves and are the best evidence of their contents. Defendants deny any allegations

inconsistent with the plain language, context, or meaning of those documents.

       87.     Defendants admit the allegations in the first sentence of Paragraph 87, but deny

the characterization of the EIS as a “programmatic” EIS. The second sentence of Paragraph 87

purports to characterize the Gulf of Mexico OCS Oil and Gas Lease Sales: 2017–2022 Gulf of

Mexico Lease Sales 249, 250, 251, 252, 253, 254, 256, 257, 259, and 261 Final Multisale

Environmental Impact Statement (hereinafter Multisale EIS), which speaks for itself and is the

best evidence of its contents. Defendants deny any allegations inconsistent with the plain

language, context, or meaning of that EIS. Defendants deny the allegations in the third sentence

of Paragraph 87.

       88.     Defendants admit BOEM published the Notice of Availability of the Multisale

EIS, 82 Fed. Reg. 13,363 (Mar. 10, 2017). To the extent the allegations in Paragraph 88 purport

to characterize that Notice or the Multisale EIS, they speak for themselves and are the best

evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of the Notice or Multisale EIS.

       89.     Defendants admit BOEM published the Notice of Intent at 82 Fed. Reg. 55,480

(Aug. 19, 2016). That Notice speaks for itself and is the best evidence of its contents. Defendants

deny any allegations inconsistent with the plain language, context, or meaning of that Notice.



                                                14
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 15 of 25



       90.     Defendants admit BOEM published the notice of availability at 82 Fed. Reg.

16,060 (Mar. 31, 2017) and the draft 2018 Supplemental EIS. The notice of availability and draft

2018 Supplemental EIS speak for themselves and are the best evidence of their contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of

those documents.

       91.     Defendants admit the allegations in Paragraph 91.

       92.     Defendants admit the allegations in Paragraph 92.

       93.     Defendants admit BOEM published the Proposed Notice of Sale for Lease Sale

252 and the Federal Register Notice of its availability at 83 Fed. Reg. 48,863 (Sep. 27, 2018).

The Proposed Notice of Sale and Federal Register Notice of its availability speak for themselves

and are the best evidence of their contents. Defendants deny any allegations inconsistent with the

plain language, context, or meaning of those documents.

       94.     The allegations in Paragraph 94 characterize the Proposed Notice of Sale for

Lease Sale 252, which speaks for itself and is the best evidence of its contents. Defendants deny

any allegations inconsistent with the plain language, context, or meaning of that Notice.

       95.     Defendants deny the allegations in paragraph 95.

       96.     Defendants admit that Joseph Balash signed a Record of Decision on January 30,

2019 for Lease Sale 252. Defendants deny the allegation that the Record of Decision relied on

any flawed analysis.

       97.     The allegations in Paragraph 97 characterize Record of Decision for Lease Sale

252, which speaks for itself and is the best evidence of its contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of that Record of Decision.

       98.     Defendants admit the allegations in Paragraph 98.



                                                15
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 16 of 25



       99.     Defendants admit that a 12.5% royalty rate applied to leases issued as a result of

Lease Sale 252 for blocks in water depths less than 200 meters. Defendants deny all other

allegations in Paragraph 99.

       100.    Defendants admit that Lease Sale 252 is the third lease sale that has relied on the

2018 Supplemental EIS and that Plaintiffs have filed litigation challenging Lease Sales 250 and

251. Defendants deny all other allegations in Paragraph 100.

       101.    Defendants deny the allegations in Paragraph 101.

       102.    The allegations in Paragraph 102 are legal conclusions to which no response is

required.

       103.    Defendants deny the allegations in Paragraph 103.

       104.    The allegations in Paragraph 104 characterize the EISs supporting Lease Sale 252,

which speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of those EISs.

       105.    The allegations in Paragraph 105 quote from and characterize the 2017–2022

Program EIS, which speaks for itself and is the best evidence of its contents. Defendants deny

any allegations inconsistent with the plain language, context, or meaning of that EIS.

       106.    The allegations in Paragraph 106 characterize the Multisale EIS, which speaks for

itself and is the best evidence of its contents. Defendants deny any allegations inconsistent with

the plain language, context, or meaning of that EIS.

       107.    The allegations in Paragraph 107 characterize the 2018 Supplemental EIS, which

speaks for itself and is the best evidence of its contents. Defendants deny any allegations

inconsistent with the plain language, context, or meaning of that EIS.




                                                16
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 17 of 25



       108.    The allegations in Paragraph 108 characterize the Multisale EIS and the 2018

Supplemental EIS, which speak for themselves and are the best evidence of their contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of

those EISs.

       109.    Defendants admit that BOEM concluded blowouts and losses of well control are

rare and not reasonably foreseeable or likely to occur as a result of a lease sale. Defendants deny

Paragraph 109’s characterization of BOEM’s reasoning and reliance behind that conclusion.

       110.    The allegations in Paragraph 110 characterize the contents of the three EISs,

which speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of those EISs.

       111.    Defendants admit that Plaintiffs submitted comments on the draft of the 2018

Supplemental EIS. The remaining allegations in Paragraph 111 characterize Plaintiffs comments

and BOEM’s response, which speak for themselves and are the best evidence of their contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of

those documents.

       112.    Defendants admit that by December 2017, BSEE had drafted and submitted to the

Office of Management and Budget for review proposed rules to revise and rescind parts of the

Production Safety Rule and Well Control Rule. Defendants deny that those proposed changes

were “substantial,” which term is vague.

       113.    Defendants admit proposed revisions to the Production Safety Rule and Well

Control Rule were under consideration when BOEM finalized the 2018 Supplemental EIS. The

remaining allegations in Paragraph 113 are legal conclusions to which no response is required.

To the extent a response may be required, Defendants deny the allegations.



                                                17
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 18 of 25



       114.    The allegations in Paragraph 114 are legal conclusions to which no response is

required. To the extent that a response may be required, Defendants deny the allegations.

       115.    Defendants deny the allegations in Paragraph 115.

       116.    Defendants deny the allegations in Paragraph 116.

       117.    The allegations in Paragraph 117 characterize the Record of Decision for Lease

Sale 251, which speaks for itself and is the best evidence of its contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the Record of Decision.

       118.    The allegations in Paragraph 118 characterize the 2017–2022 Program EIS, the

Multisale EIS and the 2018 Supplemental EIS, which speak for themselves and are the best

evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of those EISs.

       119.    The allegations in Paragraph 119 characterize a report, which speaks for itself and

is the best evidence of its contents. Defendants deny any allegations inconsistent with the plain

language, context, or meaning of the report.

       120.    The allegations in Paragraph 120 characterize the comments BOEM received on

the drafts of the 2017–2022 Program EIS, the Multisale EIS and the 2018 Supplemental EIS,

which speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of the comments.

       121.    The allegations in Paragraph 121 characterize the 2017–2022 Program EIS, the

Multisale EIS and the 2018 Supplemental EIS, which speak for themselves and are the best

evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of those EISs.

       122.    Defendants deny all allegations in Paragraph 122.



                                                18
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 19 of 25



       123.    The allegations in the first half of Paragraph 123 characterize the 2018

Supplemental EIS, which speaks for itself and is the best evidence of its contents. Defendants

deny any allegations inconsistent with the plain language, context, or meaning of that EIS.

Defendants deny that the EIS used an “incorrect” royalty rate, deny that BOEM underestimated

the levels of oil and gas exploration, development, and production activities likely to result from

the lease sales and deny that BOEM underestimated the environmental effects of the sales.

       124.    Paragraph 124 states a legal conclusion to which no response is required. To the

extent a response may be required, Defendants deny the allegations.

       125.    The allegations in Paragraph 125 characterize the 2017–2022 Program EIS, the

Multisale EIS and the 2018 Supplemental EIS, which speak for themselves and are the best

evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of those EISs.

       126.    The allegations in Paragraph 126 characterize the 2017–2022 Program EIS, the

Multisale EIS and the 2018 Supplemental EIS, which speak for themselves and are the best

evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of those EISs.

       127.    Defendants deny the allegations in Paragraph 127.

       128.    Defendants deny the allegations in Paragraph 128.

       129.    Defendants admit that in the lease sales immediately preceding Lease Sale 249,

the royalty rate for some lease sales in the Gulf of Mexico for lease blocks in less than 200

meters of water was 18.75%.

       130.    The allegations in Paragraph 130 characterize the 2017–2022 Program EIS, the

Multisale EIS and the 2018 Supplemental EIS, which speak for themselves and are the best



                                                19
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 20 of 25



evidence of their contents. Defendants deny any allegations inconsistent with the plain language,

context, or meaning of those EISs.

       131.    Defendants admit that in July 2017, BOEM announced it was reducing the royalty

rate for leases issued as a result of Lease Sale 249 in less than 200 meters of water to 12.5%,

down from 18.75%, in order to make those leases more attractive. Defendants deny the

remaining allegations in Paragraph 131.

       132.    Defendants deny the allegations in Paragraph 132.

       133.    The allegations in Paragraph 133 characterize the draft and final versions of the

2018 Supplemental EIS, which speak for themselves and are the best evidence of their contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of

those EISs.

       134.    The allegations in Paragraph 134 characterize the Record of Decision for Lease

Sale 252, which speaks for itself and is the best evidence of its contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of that EIS.

       135.    Defendants deny the allegations in Paragraph 135.

       136.    The allegations in Paragraph 136 characterize the Multisale EIS and the 2018

Supplemental EIS, which speak for themselves and are the best evidence of their contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of

those EISs.

       137.    The allegations in Paragraph 137 characterize the Multisale EIS and the 2018

Supplemental EIS, which speak for themselves and are the best evidence of their contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of

those EISs.



                                                20
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 21 of 25



       138.    Defendants deny the allegations in Paragraph 138.

       139.    Defendants admit it was the Secretary’s prior practice to offer areas in the Gulf of

Mexico for lease on a planning-area basis. Defendants deny the remaining allegations in

Paragraph 139.

       140.    Defendants deny the allegations in Paragraph 140.

       141.    Defendants deny the allegations in Paragraph 141.

       142.    Defendants deny the allegations in Paragraph 142.

       143.    The allegations in Paragraph 143 characterize the Multisale EIS and the 2018

Supplemental EIS, which speak for themselves and are the best evidence of their contents.

Defendants deny any allegations inconsistent with the plain language, context, or meaning of

those EISs.

                                    CLAIMS FOR RELIEF

       144.    Defendants deny the allegations in Paragraph 144.

       145.    Defendants incorporate by reference their responses to the preceding Paragraphs.

       146.    The allegations in Paragraph 146 are legal conclusions to which no response is

required.

       147.    The allegations in Paragraph 147 are legal conclusions to which no response is

required.

       148.    The allegations in Paragraph 148 characterize the sources of legal authority cited

therein, which speak for themselves and are the best evidence of their contents. Defendants deny

any allegations inconsistent with the plain language, context, or meaning of those authorities. To

the extent the allegations include legal conclusions, no response is required.




                                                21
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 22 of 25



       149.    The allegations in Paragraph 149 are legal conclusions to which no response is

required.

       150.    The allegations in Paragraph 150 are legal conclusions to which no response is

required.

       151.    Defendants admit the allegations in Paragraph 151.

       152.    The allegations in Paragraph 152 characterize the Multisale EIS and the 2018

Supplemental EIS, which speaks for itself and is the best evidence of its contents. Defendants

deny any allegations inconsistent with the plain language, context, or meaning of that EIS.

       153.    Defendants deny the allegations in Paragraph 153.

       154.    Defendants deny the allegations in Paragraph 154.

       155.    The first sentence of Paragraph 155 is a legal conclusion to which no response is

required. Defendants deny the allegations in the second sentence of Paragraph 155 and deny any

other allegations that may require a response.

       156.    Defendants deny the allegations in Paragraph 156.

       157.    Defendants deny the allegations in Paragraph 157.

       158.    Defendants deny the allegations in Paragraph 158.

       159.    Defendants deny the allegations in Paragraph 159 and deny any harm to Plaintiffs.

       160.    Defendants incorporate by reference their responses to the preceding paragraphs.

       161.    The allegations in Paragraph 161 characterize the legal authority cited therein,

which speak for themselves and are the best evidence of their contents. Defendants deny any

allegations inconsistent with the plain language, context, or meaning of those authorities. To the

extent the allegations include legal conclusions, no response is required.

       162.    Defendants deny the allegations in Paragraph 162.



                                                 22
        Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 23 of 25



        163.    Defendants deny the allegations in Paragraph 163.

        164.    Defendants deny the allegations in Paragraph 164.

        165.    Defendants deny the allegations in Paragraph 165.

        166.    Defendants deny the allegations in Paragraph 166.

        167.    Defendants deny the allegations in Paragraph 167.

        168.    Defendants deny the allegations in Paragraph 168 and deny any harm to Plaintiffs.

                                      PRAYER FOR RELIEF

        The remainder of the allegations in the Complaint constitute Plaintiffs’ request for relief

to which no response is required. To the extent a further response is required, Defendants deny

that Plaintiffs are entitled to the relief requested or to any relief whatsoever.

                                       GENERAL DENIAL

        Defendants deny any allegations of the Complaint, whether express or implied, that are

not specifically admitted, denied, or qualified herein.

                                   AFFIRMATIVE DEFENSES

        1.      Plaintiffs have failed to satisfy conditions precedent to bringing claims under

applicable law.

        2.      Some or all of Plaintiffs’ claims fail to state a claim for which relief can be

granted.

        3.      Plaintiffs lack standing to bring some or all of their claims before this Court.



        WHEREFORE, Defendants pray that this Court dismiss the Complaint filed herein,

award judgment to Defendants, and grant such other relief as the Court deems just and

appropriate.



                                                  23
       Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 24 of 25



Respectfully submitted on this 28th day of May, 2019.

                                    JEAN E. WILLIAMS
                                    Deputy Assistant Attorney General

                                    /s/ Thomas W. Ports, Jr.
                                    Thomas W. Ports, Jr. (DC Bar No. 1018184)
                                    Trial Attorney
                                    United States Department of Justice
                                    P.O. Box 7611
                                    Washington, D.C. 20044-7611
                                    (202) 514-0492 (office)
                                    (202) 305-0506 (fax)
                                    thomas.ports.jr@usdoj.gov

                                    Attorney for Defendants




                                              24
       Case 1:19-cv-00707-RBW Document 18 Filed 05/28/19 Page 25 of 25



                                 CERTIFICATE OF SERVICE

       I certify that on May 28, 2019, I filed the foregoing Defendants’ Answer to Plaintiffs’

Complaint using the Court’s ECF system, which will provide service to all counsel of record.

                                                    /s/ Thomas W. Ports, Jr.
                                                    Thomas W. Ports, Jr. (DC Bar No. 1018184)
                                                    Attorney for Defendants




                                               25
